Exhibit INVESTMENT AGREEMENT dated as of August 19, 2009 between EMPIRE RESORTS, INC. and KIEN HUAT REALTY III LIMITED Table of Contents Page ARTICLE I PURCHASE; CLOSINGS 1.1 Purchase and Sale 1 1.2 Purchase Price Calculation 2 1.3 Initial Closing 2 1.4 Closing 5 ARTICLE II REPRESENTATIONS AND WARRANTIES 2.1 Disclosure 7 2.2 Representations and Warranties of the Company 8 2.3 Representations and Warranties of the Investor 25 ARTICLE III COVENANTS 3.1 Stockholder Meeting 27 3.2 Conduct of the Business 28 3.3 Preferred Stock Terms 30 3.4 Takeover Statutes 31 3.5 HSR Act 31 3.6 Regulatory Matters 31 3.7 Amendment to Series A Preferred Stock 32 3.8 Use of First Tranche Consideration 32 ARTICLE IV ADDITIONAL AGREEMENTS 4.1 Governance Matters 32 4.2 No Solicitation 35 4.3 Legend 35 4.4 Certain Transactions 36 4.5 Option Matching Rights 36 4.6 Indemnity 37 i 4.7 Exchange Listing 39 4.8 Certain Transactions 39 4.9 Loan Agreement 40 ARTICLE V TERMINATION 5.1 Termination Prior to the Initial Closing 40 5.2 Termination After the Initial Closing and Prior to the Closing 40 5.3 Effects of Termination 41 5.4 Termination Fee 41 ARTICLE VI MISCELLANEOUS 6.1 Survival 42 6.2 Expenses 42 6.3 Amendment 42 6.4 Waivers 42 6.5 Counterparts and Facsimile 42 6.6 Governing Law 43 6.7 WAIVER OF JURY TRIAL 43 6.8 Notices 43 6.9 Entire Agreement, Etc 44 6.10 Other Definitions or Interpretations 44 6.11 Captions 45 6.12 Severability 45 6.13 No Third Party Beneficiaries 45 6.14 Time of Essence 45 6.15 Public Announcements 45 6.16 Specific Performance 45 ii LIST OF EXHIBITS Exhibit A: Form of Stockholder Voting Agreement Exhibit B: Form of Registration Rights Agreement Exhibit C: Form of Consulting Agreement Exhibit D: Form of Legal Opinion Exhibit E: Form of Amendment to the Company By-Laws Exhibit F: List of Options and Warrants iii INDEX OF DEFINED TERMS Term Location of Definition Affiliate 6.10(a) Agreement Preamble Alternative Investment Proposal 4.2(c) Authorized Preferred Stock 2.2(b) Benefit Plan 2.2(r)(1) Board of Directors 1.3(b)(2)(B) Board Representatives 4.1(a) business day 6.10(e) Capitalization Date 2.2(b) CERCLA 2.2(s) Certificate of Incorporation 2.2(a)(1) Charter Amendment 2.2(d)(1)(B) Closing 1.4(a) Closing Date 1.4(a) Closing Date Option Schedule 4.5 Code 2.2(i) Common Stock Recitals Company Preamble Company By-Laws 2.2(a)(1) Company Financial Statements 2.2(f) Company IT Systems 2.2(u)(5) Company Material Adverse Effect 2.1(b) Company Reports 2.2(g)(1) Company Significant Agreement 2.2(l) Company Subsidiary 2.2(a)(2) Company Voting Proposals 2.2(d)(1)(B) Consulting Agreement 1.3(a)(1)(C) control/controlled by/under common control with 6.10(a) Disclosure Schedule 2.1(a) ERISA 2.2(r)(1) ERISA Affiliate 2.2(r)(1) Exchange Act 2.2(g)(1) First Tranche 1.1(a)(1) First Tranche Consideration 1.2(a)(1) Fraud 2.2(u)(1)(B) Fraud Losses 2.2(u)(1) GAAP 2.1(b) Games 2.2(u)(1)(B) Gaming/Racing Authority 2.2(t)(4) Gaming/Racing Facility 2.2(t)(4) Gaming/Racing Law 2.2(t)(4) iv Term Location of Definition Gaming/Racing Permits 2.2(t)(4) Governmental Entity 1.3(b)(1)(A) HSR Act 3.5 Indemnified Party 4.6(c) Indemnifying Party 4.6(c) Initial Closing 1.3(a) Initial Closing Date 1.3(a) Intellectual Property 2.2(x) Investor Preamble Investor CFO Nominee 4.1(d) Investor Material Adverse Effect 2.3(a) Liens 2.2(c) Loan Agreement 4.9 Losses 4.6(a) Mandatory Voting Proposals 2.2(d)(1) material 2.1(b) Multiemployer Plan 2.2(r)(5) Option Exercise Notice 4.5 Option Plan Amendment 3.1(d) Option Rights Notice 4.5 Option Schedule 2.2(b) Pension Plan 2.2(r)(1) Person 6.10(f) Pre-Closing Period 3.2 Preferred Stock Issuance Event 2.2(d)(1) Previously Disclosed 2.1(c) Purchase Price 1.1(b) Registration Rights Agreement 1.3(a)(1)(B) Representatives 4.2(c) Required Charter Amendment Vote 2.2(d)(1)(B) Required Company Stockholder Vote 2.2(d)(1)(B) Required Share Issuance Vote 2.2(d)(1)(A) Rights Plan 2.2(b)(1) SEC 2.1(c)(2)(A) Second Tranche 1.1(a)(2) Second Tranche Consideration 1.2(b) Securities Act 2.2(g)(1) Series A Preferred Stock 2.2(b) Series B Preferred Stock 2.2(b) Series E Preferred Stock 2.2(b) Series F Preferred Stock 1.1(a)(2)(A) Share Issuance 2.2(d)(1)(A) Special Meeting 1.4(b)(1)(C) v Term Location of Definition Stockholder Voting Agreement Recitals Subsidiary 2.2(a)(2) Survival Period 6.1 Takeover Statutes 2.2(v) Tax/Taxes 2.2(i) Tax Return 2.2(i) Threshold Amount 4.6(e) Total Investment 1.1(a)(2) Video Lottery Business 2.2(u)(5) Voting Debt 2.2(b) vi INVESTMENT AGREEMENT, dated as of August 19, 2009 (this “Agreement”),between Empire Resorts, Inc., a Delaware corporation (the “Company”), and Kien Huat Realty III Limited, an Isle of Man corporation(the “Investor”). RECITALS: A.The Investment. The Company intends to sell to the Investor, and the Investor intends to purchase from the Company, as an investment in the Company, (i) shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”) and (ii) shares of Series F Preferred Stock (as defined below), in the case of this clause (ii), to be issued only upon the occurrence of the Preferred Stock Issuance Event (as defined below). B.The Stockholder Voting Agreement. Concurrently with the execution and delivery of this Agreement, and as a condition and inducement to the Investor’s willingness to enter into this Agreement, certain stockholders of the Company are entering into a Stockholder Voting Agreement, dated as of the date of this Agreement, in the form attached hereto as Exhibit A (the “Stockholder Voting Agreement”), pursuant to which such stockholders, among other things, agree to vote all of the shares of voting capital stock of the Company that such stockholders own in favor of the Company Voting Proposals (as defined below). NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: ARTICLE I PURCHASE; CLOSINGS 1.1Purchase and Sale.(a) Upon the terms and subject to the conditions set forth in this Agreement, and in reliance upon the representations and warranties hereinafter set forth: (1)at the Initial Closing (as defined below), the Company shall issue, sell and deliver to the Investor 6,804,188 shares of Common Stock (the “First Tranche”); and (2)at the Closing (as defined below), following, subject to and conditioned (A) upon approval of the Mandatory Voting Proposals (as defined below), the Company shall issue, sell and deliver to the Investor 27,701,852 shares of Common Stock or (B) upon the occurrence of the Preferred Stock Issuance Event, the Company shall issue, sell and deliver to the Investor (i) the full number of shares of Common Stock that remain authorized but not issued or otherwise reserved for issuance and (ii) shares of a new series of preferred stock (the “Series F Preferred Stock”), which shall be the capital equivalent of the Common Stock and be issued upon terms mutually agreeable to the Company and the Investor reflecting the vote and economics of such number of shares of Common Stock as is the difference obtained by subtracting the number of shares of Common Stock delivered to the Investor under (i) above from 27,701,852 (either A or B, the “Second Tranche” and together with the First Tranche, the “Total Investment”).In the case of either (A) or (B), notwithstanding anything that may be interpreted to the contrary elsewhere in this Agreement, the Total Investment shall equal one share less than 50.0% of the voting power of the Company immediately following the Closing. 1 (b)The aggregate consideration to be paid by the Investor for the Total Investment shall be equal to the First Tranche Consideration (as defined below) plus the Second Tranche Consideration (as defined below) (the First Tranche Consideration and the Second Tranche Consideration, together, the “Purchase Price”), in each case, to be paid in the manner and at the times set forth in Sections 1.2 to 1.2Purchase Price Calculation.(a) At the Initial Closing, the Investor shall pay to the Company by wire transfer of immediately available funds to an account designated in writing by the Company an amount equal to $11,000,000 (the “First Tranche Consideration”) in exchange for the First Tranche. (b)At the Closing, following, subject to and conditioned upon approval of the Mandatory Voting Proposals or the occurrence of the Preferred Stock Issuance Event, the Investor shall pay by wire transfer of immediately available funds to an account designated in writing by the Company an amount equal to $44,000,000 (the “Second Tranche Consideration”) in exchange for the Second Tranche. 1.3Initial Closing.(a) Subject to the satisfaction or, if permissible, waiver of the conditions set forth in Section 1.3(b), the closing of the purchase of the First Tranche by the Investor (the “Initial Closing”) shall take place at the offices of Cleary Gottlieb Steen & Hamilton LLP, One Liberty
